TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00290-CV



                                   Michael A. Rice, Appellant

                                                 v.

   Austin Rice; Sammy Cockerell; Will R. Shumann; Carl Whitworth; Dorthy J. Rice;
     Marion Robert “Bob” Rice; Cindy Rice; Dorthy J. Rice; Sheila Rice Hemphill;
 Charlotte Rice Finley; Rice Ranch, Ltd; and Rice Ranch Management, L.L.C.; Appellees


            FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
       NO. 2018187, THE HONORABLE ROBERT R. HOFMANN, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               On April 1, 2022, appellees filed a Suggestion of Bankruptcy indicating that

appellant Michael A. Rice has initiated Chapter 11 proceedings in the United States Bankruptcy

Court for the Western District of Texas and informing this Court that Rice’s appeal is

automatically stayed pursuant to federal law. See generally 11 U.S.C. § 362 (2020) (providing

automatic stay of “commencement or continuation, including the issuance or employment of

process, of a judicial, administrative, or other action or proceeding against the debtor that was or

could have been commenced before the commencement of the [Chapter 11] case” and outlining

scope of and exceptions to such stay). Rice subsequently confirmed the pendency of those

bankruptcy proceedings and then stipulated to the abatement of his appeal “until such time as the
stay is lifted and the bankruptcy court expressly permits the appeal to proceed.” Accordingly,

the Court abates this cause pending further action by Rice, who is ordered to update this Court as

to the status of the bankruptcy proceedings and any effects on this appeal on or before

November 1, 2022. His failure to do so may result in dismissal of this appeal. See Tex. R. Civ.

P. 42.3.



Before Chief Justice Byrne, Justices Kelly and Smith

Bankruptcy

Filed: May 18, 2022




                                                2